Hascall, J.
While an account stated is not properly and completely averred in the complaint, yet defendants have waived objection to any insufficiency of pleading, and answered denying the allegations, and asserting that they have continued to dispute the account.
If there were an account stated, defendants had a right to impeach it. This they were not permitted to do at the trial, being prevented from introducing competent proof tending to show such impeachment. If there were no acocunt stated, shown by the plaintiff when he rested, the complaint should have been dismissed. In either event, we think that the defendants were subjected to erroneous rulings at the trial, of sufficient moment to warrant this appeal; and their right to review being protected by timely exceptions, they should be awarded a reversal.
Judgment and order denying motion for new trial reversed, and new trial ordered, with costs and disbursements to appellants to abide the event.
Conlan and Schuchman, JJ., concur.
Judgment reversed and new trial ordered, with costs to appellants to abide event.